 

RIMROCK GOLD CORP. 8-K [rmrk-8k_012815.htm]

 

Exhibit 10.1



Employment Agreement

This Employment Agreement (the "Agreement") is made and entered into as of
February 2, 2015, by and between Jordan Starkman (the "Executive") and Rimrock
Gold Corp., a Nevada Corporation (the "Company").

WHEREAS, the Company desires to employ the Executive on the terms and conditions
set forth herein; and

WHEREAS, the Executive desires to be employed by the Company on such terms and
conditions.

NOW, THEREFORE, in consideration of the mutual covenants, promises and
obligations set forth herein, the parties agree as follows:

1.       Term. The Executive's employment hereunder shall be effective as of
February 2, 2015 (the "Effective Date") and shall continue until the third
anniversary thereof, unless terminated earlier pursuant to Section 4 of this
Agreement. Thereafter, the Employment Term shall automatically renew for
successive periods of one (1) year, unless either party shall have given to the
other at least thirty (30) days’ prior written notice of their intention not to
renew the Executive’s employment prior to the end of the Employment Term or the
then applicable renewal term, as the case may be. The period during which the
Executive is employed by the Company hereunder, including any renewal term, is
hereinafter referred to as the "Employment Term."

2.       Position and Duties.

2.1        Position. During the Employment Term, the Executive shall serve as
the Chief Executive Officer and, until the appointment of a Chief Financial
Officer, the Chief Financial Officer of the Company. In such position, the
Executive shall have such duties, authority and responsibility as are consistent
with the Executive's position. The Executive shall also serve as a member of the
board of directors of the Company (the "Board").

2.2        Duties. During the Employment Term, the Executive shall devote such
business time and attention as necessary to the performance of the Executive's
duties hereunder.

3.       Compensation.

3.1        Base Salary. The Company shall pay the Executive an annual rate of
base salary of $75,0000 in periodic installments in accordance with the
Company's customary payroll practices, but no less frequently than monthly. The
Executive's base salary shall be reviewed and renegotiated annually by the
Board. The Executive's annual base salary, as in effect from time to time, is
hereinafter referred to as "Base Salary".

 



 



3.2        Fringe Benefits and Perquisites. During the Employment Term, the
Executive shall be entitled to fringe benefits and perquisites consistent with
the practices of the Company, and to the extent the Company provides similar
benefits or perquisites (or both) to similarly situated executives of the
Company.

3.3        Employee Benefits. During the Employment Term, the Executive shall be
entitled to participate in all employee benefit plans, practices and programs
maintained by the Company, as in effect from time to time (collectively,
"Employee Benefit Plans"), on a basis which is no less favorable than is
provided to other similarly situated executives of the Company, to the extent
consistent with applicable law and the terms of the applicable Employee Benefit
Plans. The Company reserves the right to amend or cancel any Employee Benefit
Plans at any time in its sole discretion, subject to the terms of such Employee
Benefit Plan and applicable law.

3.4        Business Expenses. The Executive shall be entitled to reimbursement
for all reasonable and necessary out-of-pocket business, entertainment and
travel expenses incurred by the Executive in connection with the performance of
the Executive's duties hereunder in accordance with the Company's expense
reimbursement policies and procedures.

3.5        Indemnification.  

(a)        In the event that the Executive is made a party or threatened to be
made a party to any action, suit, or proceeding, whether civil, criminal,
administrative or investigative (a "Proceeding"), other than any Proceeding
initiated by the Executive or the Company related to any contest or dispute
between the Executive and the Company or any of its affiliates with respect to
this Agreement or the Executive's employment hereunder, by reason of the fact
that the Executive is or was a director or officer of the Company, or any
affiliate of the Company, or is or was serving at the request of the Company as
a director, officer, member, employee or agent of another corporation or a
partnership, joint venture, trust or other enterprise, the Executive shall be
indemnified and held harmless by the Company to the fullest extent applicable to
any other officer or director of the Company/to the maximum extent permitted
under applicable law from and against any liabilities, costs, claims and
expenses, including all costs and expenses incurred in defense of any Proceeding
(including attorneys' fees).

4.       Termination of Employment. The Employment Term and the Executive's
employment hereunder may be terminated by either the Company or the Executive at
any time and for any reason; provided that, unless otherwise provided herein,
either party shall be required to give the other party at least thirty (30) days
advance written notice of any termination of the Executive's employment. Upon
termination of the Executive's employment during the Employment Term, the
Executive shall be entitled to the compensation and benefits described in this
Section 4 and shall have no further rights to any compensation or any other
benefits from the Company or any of its affiliates.



2

 



4.1        Expiration of the Term, for Cause or Without Good Reason.  

(a)        The Executive's employment hereunder may be terminated upon the
Executive’s failure to renew the Agreement in accordance with Section 1, by the
Company for Cause or by the Executive without Good Reason. If the Executive's
employment is terminated upon the Executive’s failure to renew the Agreement, by
the Company for Cause or by the Executive without Good Reason, the Executive
shall be entitled to receive:

(i)any accrued but unpaid Base Salary; and

(ii)reimbursement for unreimbursed business expenses properly incurred by the
Executive, which shall be subject to and paid in accordance with the Company's
expense reimbursement policy; and

(iii)such employee benefits (including equity compensation), if any, as to which
the Executive may be entitled under the Company's employee benefit plans as of
the Termination Date; provided that, in no event shall the Executive be entitled
to any payments in the nature of severance or termination payments except as
specifically provided herein.

Items 4.1(a)(i) through 4.1(a)(iii) are referred to herein collectively as the
"Accrued Amounts".

(b)        For purposes of this Agreement, "Cause" shall mean:

(i)the Executive's embezzlement, misappropriation or fraud, whether or not
related to the Executive's employment with the Company;

(ii)the Executive's conviction of or plea of guilty or nolo contendere to a
crime that constitutes a felony (or state law equivalent) or a crime that
constitutes a misdemeanor involving moral turpitude, if such felony or other
crime is work-related, materially impairs the Executive's ability to perform
services for the Company or results in material harm to the Company or its
affiliates;

Termination of the Executive's employment shall not be deemed to be for Cause
unless and until the Company delivers to the Executive a copy of a resolution
duly adopted by the affirmative vote of not less than a majority of the Board
(excluding the Executive’s board vote), after reasonable written notice is
provided to the Executive and the Executive is given an opportunity, together
with counsel, to be heard before the Board, finding that the Executive is guilty
of the conduct described in any of (i)-(ii) above. Except for a failure, breach
or refusal which, by its nature, cannot reasonably be expected to be cured, the
Executive shall have ten (10) business days from the delivery of written notice
by the Company within which to cure any acts constituting Cause; provided
however, that, if the Company reasonably expects irreparable injury from a delay
of ten (10) business days, the Company may give the Executive notice of such
shorter period within which to cure as is reasonable under the circumstances.

 

3

 



(c)         For purposes of this Agreement, "Good Reason" shall mean the
occurrence of any of the following, in each case during the Employment Term
without the Executive's written consent:

(i)a material reduction in the Executive's Base Salary other than a general
reduction in Base Salary that affects all similarly situated executives in
substantially the same proportions;

(ii)any material breach by the Company of any material provision of this
Agreement or any material provision of any other agreement between the Executive
and the Company;

(iii)the Company's failure to obtain an agreement from any successor to the
Company to assume and agree to perform this Agreement in the same manner and to
the same extent that the Company would be required to perform if no succession
had taken place, except where such assumption occurs by operation of law;

(iv)the Company's failure have the Executive elected and re-elected to the
Board, as applicable;

(v)a material, adverse change in the Executive's title, authority, duties or
responsibilities (other than temporarily while the Executive is physically or
mentally incapacitated or as required by applicable law);

Notwithstanding the foregoing, in the event that a Change in Control (as defined
below) occurs during the Employment Term, the Executive may terminate his
employment for any reason during the thirty-day period following the Change in
Control and such termination shall be deemed to be for Good Reason.

4.2        Non-renewal by the Company, Without Cause or for Good Reason. The
Employment Term and the Executive's employment hereunder may be terminated by
the Executive for Good Reason or by the Company without Cause or on account of
the Company's failure to renew the Agreement in accordance with Section 1. In
the event of such termination, the Executive shall be entitled to receive the
Accrued Amounts and, the Executive shall be entitled to receive the following:

(a)        a lump sum payment equal to three times the sum of the Executive's
Base Salary for the year in which the Termination Date occurs (or if greater,
the year immediately preceding the year in which the Change in Control occurs)
payable in equal installments in accordance with the Company's normal payroll
practices, but no less frequently than monthly, which shall commence on the
Termination Date;



4

 



(b)        a grant of ten million (10,000,000) non-dilutive shares of the
Company’s common stock, par value $0.001 (the “Common Stock”), to be issued no
later than thirty (30) days following the Termination Date ("Executive Shares”).
The treatment of any outstanding equity awards shall be determined in accordance
with the terms of such awards;

(c)         notwithstanding the terms of any applicable award agreements, all
outstanding unvested stock options granted to the Executive shall become fully
vested and exercisable for the remainder of their full term.

4.3        Death or Disability.  

(a)        The Executive's employment hereunder shall terminate automatically
upon the Executive's death during the Employment Term, and the Company may
terminate the Executive's employment on account of the Executive's Disability.

(b)        If the Executive's employment is terminated during the Employment
Term on account of the Executive's death or Disability, the Executive (or the
Executive's estate and/or beneficiaries, as the case may be) shall be entitled
to receive the following:

(i)the Accrued Amounts; and

(c)         For purposes of this Agreement, Disability shall mean [the
Executive's inability, due to physical or mental incapacity, to substantially
perform his duties and responsibilities under this Agreement for one hundred
eighty (180) days out of any three hundred sixty-five (365) days. Any question
as to the existence of the Executive's Disability as to which the Executive and
the Company cannot agree shall be determined in writing by a qualified
independent physician mutually acceptable to the Executive and the Company. If
the Executive and the Company cannot agree as to a qualified independent
physician, each shall appoint such a physician and those two physicians shall
select a third who shall make such determination in writing. The determination
of Disability made in writing to the Company and the Executive shall be final
and conclusive for all purposes of this Agreement.

4.4        Change in Control Termination.  

(a)        Notwithstanding any other provision contained herein, if the
Executive's employment hereunder or service on the Board is terminated by the
Executive for Good Reason or by the Company on account of its failure to renew
the Agreement in accordance with Section 1 or without Cause (other than on
account of the Executive's death or Disability), in each case within twenty four
(24) months following a Change in Control, the Executive shall be entitled to
receive the Accrued Amounts and the Executive shall be entitled to receive the
following:

(i)a lump sum payment equal to three times the sum of the Executive's Base
Salary for the year in which the Termination Date occurs (or if greater, the
year immediately preceding the year in which the Change in Control occurs),
which shall be paid within thirty (30) days following the Termination Date.



5

 

(b)        Notwithstanding the terms of any equity incentive plan or award
agreements, as applicable, all outstanding unvested stock options granted to the
Executive during the Employment Term shall become fully vested and exercisable
for the remainder of their full term;

(c)         For purposes of this Agreement, "Change in Control" shall mean the
occurrence of any of the following:

(i)one person (or more than one person acting as a group) acquires ownership of
stock of the Company that, together with the stock held by such person or group,
constitutes more than 50% of the total fair market value or total voting power
of the stock of such corporation; provided that, a Change in Control shall not
occur if any person (or more than one person acting as a group) owns more than
50% of the total fair market value or total voting power of the Company's stock
and acquires additional stock (excluding Zahav Resources);

(ii)one person (or more than one person acting as a group) acquires (or has
acquired during the twelve-month period ending on the date of the most recent
acquisition) ownership of the Company's stock possessing 30% or more of the
total voting power of the stock of such corporation (excluding Zahav Resources);

(iii)a majority of the members of the Board are replaced during any twelve-month
period by directors whose appointment or election is not endorsed by a majority
of the Board before the date of appointment or election; or

4.5        Removal from the Board. In the event of that the Executive is removed
from the Board or fails to be reelected to the Board, the Executive shall be
entitled to receive the following:

(a)        an increase in the Executive’s Base Salary in the amount of $100,000
payable in equal installments in accordance with the Company's normal payroll
practices, but no less frequently than monthly, which shall commence on the
Termination Date;

(b)        a grant of ten million (10,000,000) shares of Common Stock, to be
issued no later than thirty (30) days following the date the Executive is
removed from the Board or fails to be reelected to the Board.

4.6        Notice of Termination. Any termination of the Executive's employment
hereunder by the Company or by the Executive during the Employment Term (other
than termination pursuant to Section 4.3(a) on account of the Executive's death)
shall be communicated by written notice of termination ("Notice of Termination")
to the other party hereto in accordance with Section 15. The Notice of
Termination shall specify:

(a)        The termination provision of this Agreement relied upon;

 

6

 



(b)        To the extent applicable, the facts and circumstances claimed to
provide a basis for termination of the Executive's employment under the
provision so indicated; and

(c)         The applicable Termination Date.

4.7        Termination Date. The Executive's Termination Date shall be:

(a)        If the Executive's employment hereunder terminates on account of the
Executive's death, the date of the Executive's death;

(b)        If the Executive's employment hereunder is terminated on account of
the Executive's Disability, the date that it is determined that the Executive
has a Disability;

(c)         If the Executive terminates his employment hereunder with or without
Good Reason, the date specified in the Executive's Notice of Termination, which
shall be no less than fourteen (14) days following the date on which the Notice
of Termination is delivered; and

(d)        If the Executive's employment hereunder terminates because either
party provides notice of non-renewal pursuant to Section 1, the Renewal Date
immediately following the date on which the applicable party delivers notice of
non-renewal.

Notwithstanding anything contained herein, the Termination Date shall not occur
until the date on which the Executive incurs a "separation from service" within
the meaning of Section 409A.

4.8        Mitigation. In no event shall the Executive be obligated to seek
other employment or take any other action by way of mitigation of the amounts
payable to the Executive under any of the provisions of this Agreement, any
amounts payable pursuant to this Section 4 shall not be reduced by compensation
the Executive earns on account of employment with another employer.

4.9        Resignation of All Other Positions. Upon termination of the
Executive's employment hereunder for any reason, the Executive shall be deemed
to have resigned from all positions that the Executive holds as an officer or
member of the board of directors (or a committee thereof) of the Company or any
of its affiliates.

5.       Cooperation. The parties agree that certain matters in which the
Executive will be involved during the Employment Term may necessitate the
Executive's cooperation in the future. Accordingly, following the termination of
the Executive's employment for any reason, to the extent reasonably requested by
the Board, the Executive shall cooperate with the Company in connection with
matters arising out of the Executive's service to the Company; provided that,
the Company shall make reasonable efforts to minimize disruption of the
Executive's other activities. The Company shall reimburse the Executive for
reasonable expenses incurred in connection with such cooperation and, to the
extent that the Executive is required to spend substantial time on such matters,
the Company shall compensate the Executive at an hourly rate.

 

7

 



6.       Confidential Information. The Executive understands and acknowledges
that during the Employment Term, he will have access to and learn about
Confidential Information, as defined below and the Executive shall return all
Confidential information to the Company.

6.1        Confidential Information Defined.  

(a)        Definition.

For purposes of this Agreement, "Confidential Information" includes, but is not
limited to, all information not generally known to the public, in spoken,
printed, electronic or any other form or medium, relating directly or indirectly
to: business processes, practices, methods, policies, plans, documents,
research, strategies, techniques, agreements, contracts, terms of agreements,
potential transactions, negotiations, pending negotiations, know-how, trade
secrets, applications, work-in-process, databases, records, material, sources of
material, supplier information, vendor information, results, legal information,
pricing information, credit information, supplier lists, vendor lists,
developments, reports, discoveries, experimental processes, experimental
results; and distributor lists of the Company or its businesses or of any other
person or entity that has entrusted information to the Company in confidence.

The Executive understands that the above list is not exhaustive, and that
Confidential Information also includes other information that is marked or
otherwise identified as confidential or proprietary, or that would otherwise
appear to a reasonable person to be confidential or proprietary in the context
and circumstances in which the information is known or used.

The Executive understands and agrees that Confidential Information includes
information developed by him in the course of his employment by the Company as
if the Company furnished the same Confidential Information to the Executive in
the first instance. Confidential Information shall not include information that
is generally available to and known by the public at the time of disclosure to
the Executive; provided that, such disclosure is through no direct or indirect
fault of the Executive or person(s) acting on the Executive's behalf.

(b)        Disclosure and Use Restrictions.

The Executive agrees and covenants: (i) to treat all Confidential Information as
strictly confidential; (ii) not to directly or indirectly disclose, publish,
communicate or make available Confidential Information, or allow it to be
disclosed, published, communicated or made available, in whole or part, to any
entity or person whatsoever (including other employees of the Company) not
having a need to know and authority to know and use the Confidential Information
in connection with the business of the Company and, in any event, not to anyone
outside of the direct employ of the Company except as required in the
performance of the Executive's authorized employment duties to the Company; and
(iii) not to access or use any Confidential Information, and not to copy any
documents, records, files, media or other resources containing any Confidential
Information, or remove any such documents, records, files, media or other
resources from the premises or control of the Company, except as required in the
performance of the Executive's authorized employment duties to the Company or
acting on behalf of the Company in each instance (and then, such disclosure
shall be made only within the limits and to the extent of such duties or
consent). Nothing herein shall be construed to prevent disclosure of
Confidential Information as may be required by applicable law or regulation, or
pursuant to the valid order of a court of competent jurisdiction or an
authorized government agency, provided that the disclosure does not exceed the
extent of disclosure required by such law, regulation or order.

 

8

 



7.       Restrictive Covenants.

7.1        Non-competition. Because of the Company's legitimate business
interest as described herein and the good and valuable consideration offered to
the Executive, during the Employment Term and for the term of one (1) year, to
run consecutively, beginning on the last day of the Executive's employment with
the Company, the Executive agrees and covenants not to engage in Prohibited
Activity within the State of Nevada.

For purposes of this Section 7, "Prohibited Activity" is activity in which the
Executive contributes his knowledge, in whole or in part, as an employee,
employer, owner, operator, manager, advisor, consultant, agent, employee,
partner, director, stockholder, officer, volunteer, intern or any other similar
capacity to an entity engaged in the same or similar business as the Company,
including those engaged in the business of mining and exploration in the State
of Nevada. Prohibited Activity also includes activity that may require or
inevitably requires disclosure of trade secrets, proprietary information or
Confidential Information.

This Section 7 does not, in any way, restrict or impede the Executive from
exercising protected rights to the extent that such rights cannot be waived by
agreement or from complying with any applicable law or regulation or a valid
order of a court of competent jurisdiction or an authorized government agency,
provided that such compliance does not exceed that required by the law,
regulation or order. The Executive shall promptly provide written notice of any
such order to the Company.

8.       Governing Law: Jurisdiction and Venue. This Agreement, for all
purposes, shall be construed in accordance with the laws of New York without
regard to conflicts of law principles. Any action or proceeding by either of the
parties to enforce this Agreement shall be brought only in a state or federal
court located in the State of New York.

9.       Entire Agreement. Unless specifically provided herein, this Agreement
contains all of the understandings and representations between the Executive and
the Company pertaining to the subject matter hereof and supersedes all prior and
contemporaneous understandings, agreements, representations and warranties, both
written and oral, with respect to such subject matter. The parties mutually
agree that the Agreement can be specifically enforced in court and can be cited
as evidence in legal proceedings alleging breach of the Agreement.

 

9

 



10.    Modification and Waiver. No provision of this Agreement may be amended or
modified unless such amendment or modification is agreed to in writing by the
parties. No waiver by either of the parties of any breach by the other party
hereto of any condition or provision of this Agreement to be performed by the
other party hereto shall be deemed a waiver of any similar or dissimilar
provision or condition at the same or any prior or subsequent time, nor shall
the failure of or delay by either of the parties in exercising any right, power
or privilege hereunder operate as a waiver thereof to preclude any other or
further exercise thereof or the exercise of any other such right, power or
privilege.

11.    Severability. Should any provision of this Agreement be held by a court
of competent jurisdiction to be enforceable only if modified, or if any portion
of this Agreement shall be held as unenforceable and thus stricken, such holding
shall not affect the validity of the remainder of this Agreement, the balance of
which shall continue to be binding upon the parties with any such modification
to become a part hereof and treated as though originally set forth in this
Agreement.

The parties further agree that any such court is expressly authorized to modify
any such unenforceable provision of this Agreement in lieu of severing such
unenforceable provision from this Agreement in its entirety, whether by
rewriting the offending provision, deleting any or all of the offending
provision, adding additional language to this Agreement or by making such other
modifications as it deems warranted to carry out the intent and agreement of the
parties as embodied herein to the maximum extent permitted by law.

The parties expressly agree that this Agreement as so modified by the court
shall be binding upon and enforceable against each of them. In any event, should
one or more of the provisions of this Agreement be held to be invalid, illegal
or unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provisions hereof, and if such provision or
provisions are not modified as provided above, this Agreement shall be construed
as if such invalid, illegal or unenforceable provisions had not been set forth
herein.

12.    Captions. Captions and headings of the sections and paragraphs of this
Agreement are intended solely for convenience and no provision of this Agreement
is to be construed by reference to the caption or heading of any section or
paragraph.

13.    Counterparts. This Agreement may be executed in separate counterparts,
each of which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument.

14.    Successors and Assigns. This Agreement is personal to the Executive and
shall not be assigned by the Executive. Any purported assignment by the
Executive shall be null and void from the initial date of the purported
assignment. The Company may assign this Agreement to any successor or assign
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business or assets of the Company. This
Agreement shall inure to the benefit of the Company and permitted successors and
assigns.

 

10

 



15.    Notice. Notices and all other communications provided for in this
Agreement shall be in writing and shall be delivered personally or sent by
registered or certified mail, return receipt requested, or by overnight carrier
to the parties at the addresses set forth below (or such other addresses as
specified by the parties by like notice):

If to the Company:

Rimrock Gold Corp.

3651 Lindell Rd Suite #D155

Las Vegas, NV 89103

 

If to the Executive:

Rimrock Gold Corp.

3651 Lindell Rd Suite #D155

Las Vegas, NV 89103

Attn: Jordan Starkman

16.    Representations of the Executive. The Executive represents and warrants
to the Company that:

16.1     The Executive's acceptance of employment with the Company and the
performance of his duties hereunder will not conflict with or result in a
violation of, a breach of, or a default under any contract, agreement or
understanding to which he is a party or is otherwise bound.

16.2     The Executive's acceptance of employment with the Company and the
performance of his duties hereunder will not violate any non-solicitation,
non-competition or other similar covenant or agreement of a prior employer.

17.    Withholding. The Company shall have the right to withhold from any amount
payable hereunder any Federal, state and local taxes in order for the Company to
satisfy any withholding tax obligation it may have under any applicable law or
regulation.

18.    Survival. Upon the expiration or other termination of this Agreement, the
respective rights and obligations of the parties hereto shall survive such
expiration or other termination to the extent necessary to carry out the
intentions of the parties under this Agreement.

19.    Acknowledgment of Full Understanding. THE EXECUTIVE ACKNOWLEDGES AND
AGREES THAT HE HAS FULLY READ, UNDERSTANDS AND VOLUNTARILY ENTERS INTO THIS
AGREEMENT. THE EXECUTIVE ACKNOWLEDGES AND AGREES THAT HE HAS HAD AN OPPORTUNITY
TO ASK QUESTIONS AND CONSULT WITH AN ATTORNEY OF HIS CHOICE BEFORE SIGNING THIS
AGREEMENT.

 



11

 



 

 

 

[SIGNATURE PAGE FOLLOWS]

 

12

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

RIMROCK GOLD CORP.

 

RIMROCK GOLD CORP.

 

 

 

By_____________________

Name: Jordan Starkman

Title: President

 

By_____________________

Name: Richard Redfern

Title: Director

 

 

JORDAN STARKMAN

 

 

 

Signature: _____________________

Print Name: ____________________

 

 

 

[SIGNATURE PAGE TO EMPLOYMENT AGREEMENT]

 

13



 

